COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              '

                                              '              No. 08-16-00349-CV
 IN RE: VICTORY ROCK TEXAS, LLC,
                                              '         AN ORIGINAL PROCEEDING
                             Relator.
                                              '                IN MANDAMUS
                                              '


                                        JUDGMENT

       The court has considered this cause on the Relator=s petition for writ of mandamus

against the Honorable Robert E. Cadena, Judge of the 83rd District Court of Pecos County,

Texas, and concludes that Relator=s petition for writ of mandamus should be denied. We

therefore deny the petition for writ of mandamus, in accordance with the opinion of this court.

Relator has also filed a motion for emergency relief asking that we stay all proceedings in the

trial court pending resolution of the mandamus. We also deny the motion for emergency relief.

       IT IS SO ORDERED THIS 11TH DAY OF JANUARY, 2017.



                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.